Firsthand Technology Value Fund, Inc. 150 Almaden Blvd., Suite 1250 San Jose, California 95113 (408) 657-3863 December 13, 2013 VIA EDGAR [CORRESPONDENCE FILING] Mr. Dominic Minore Senior Counsel United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Firsthand Technology Value Fund, Inc. Registration Statement on Form N-2 Pre-Effective Amendment No. 3 (File Nos. 333-186158 & 814-00830) Dear Mr. Minore: Firsthand Technology Value Fund, Inc. (the “Fund”) hereby requests that the effective date of the above-referenced Pre-Effective Amendment No. 3 to the Fund’s Registration Statement on Form N-2 be accelerated so that it may become effectiveat 1:00 p.m., Washington, D.C. time, on Tuesday, December 17, 2013, or as soon thereafter as practicable. The Fund acknowledges the following: (1) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (2) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Fund from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (3) the Fund may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] Mr. Dominic Minore December 13, 2013 Page 2 Very truly yours, Firsthand Technology Value Fund, Inc. By: /s/ Kevin Landis Kevin Landis President cc:Kelvin K. Leung, Esq., Firsthand Capital Management, Inc. David A. Hearth, Esq., Paul Hastings LLP John F. Della Grotta, Esq., Paul Hastings LLP
